Citation Nr: 0930598	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  93-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected duodenal ulcer, currently evaluated 20 
percent disabling.

2.  Entitlement to benefits under 38 U.S.C. § 1151 for 
additional disability claimed as being due to surgical hiatal 
hernia repair performed at a VA medical facility in 1957.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active service from September 1946 to March 
1948 and from September 1948 to July 1954.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).

The remote procedural history of this case is long and 
complex, involving, inter alia, two remands from the United 
States Court of Appeals for Veterans Claims (the Court) as 
well a numerous Board remands.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action on his part  is required.

REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded again for further evidentiary 
and procedural development.

1.  Entitlement to an increased disability rating for 
service-connected duodenal ulcer, currently evaluated as 20 
percent disabling.

Reasons for remand

VA examination

In August 1994, the Board remanded the claim for, among other 
things, a VA gastrointestinal examination to be conducted by 
a board-certified specialist, if available.  A VA examination 
was conducted in October 1994; however, the record did not 
contain any documentation showing that the examiner was a 
board-certified specialist.  In a November 2000 Memorandum 
Decision, the Court vacated the portion of the Board's March 
1999 decision dealing with this issue and remanded the issue 
to the Board, in part, for a VA examination by a board-
certified specialist.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Board remanded this issue in April 2001 to address the 
Court's remand instructions.  The Board specifically 
instructed in its April 2001 remand that the Veteran be 
examined by a board-certified gastrointestinal specialist.  
The Veteran was examined in June 2002 by a VA 
gastroenterologist.  While the examination report clearly 
shows that the examiner was a gastroenterologist, it does not 
show that she was board-certified.  

In March 2005, the Board remanded this claim to determine 
whether the June 2002 VA examiner was a board-certified 
specialist.  The RO has evidently not made any effort to 
determine whether the June 2002 VA examiner was a board-
certified specialist.  Moreover, the RO has not issued a SSOC 
on this issue subsequent to the March 2005 remand.  The 
Veteran's counsel in a May 2009 statement noted that neither 
she nor the Veteran has received any correspondence from the 
RO regarding this claim.  

In any event, the last examination was completed in June 
2002.  Under the circumstances here presented, a current 
medical examination is necessary.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].

VCAA notice

While the RO provided notice as to the Veterans Claims 
Assistance Act of 2000 (the VCAA) in May 2001 and May 2004, 
in light of subsequent Court decisions in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), more detailed notice must be 
provided.  The Board has been prohibited from itself curing 
this defect.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

2.  Entitlement to benefits under 38 U.S.C. § 1151 for 
disability claimed as being due to surgical hiatal hernia 
repair performed at a VA medical facility in 1957.

Reason for remand

VA examination

In the January 2007 remand, the Board ordered a VA 
examination to determine whether the Veteran had any 
disability related to the 1957 VA hiatal hernia repair 
surgery.  A December 2007 letter from the RO to the Veteran 
and VA examination instructions reflect that the VA Medical 
Center (MC) in Cleveland, Ohio declined to take jurisdiction 
over a VA examination because the 1957 VA hiatal hernia 
repair surgery was performed at that facility.  It appears 
that the VAMC was wary of a potential conflict of interest.  
The RO scheduled the Veteran for an examination at the Dayton 
VAMC, and the Veteran failed to report due to a lack of 
transportation.  

The Veteran should be afforded another opportunity for a VA 
examination, at a location closer to his home, on a fee basis 
if necessary.

Accordingly, these issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VCAA notice pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) should be 
furnished to the Veteran, with a copy to 
his counsel.

2.  VBA should obtain all treatment 
records from the VA medical center in 
Akron, Ohio not already of record from 
May 2008 to the present.  All such 
records should be associated with the 
Veteran's claims file.

3.  VBA should schedule the Veteran for a 
physical examination by a board-certified 
gastroenterologist to determine the 
current severity of his service-connected 
duodenal ulcer.  The claims folder must 
be made available to the examiner prior 
to the examination.  The examiner is 
asked to describe the current nature and 
extent of impairment attributable to the 
Veteran's service-connected ulcer 
disease.  The examiner should determine 
the existence of any residuals from the 
transthoracic repair of an esophageal 
hiatus hernia performed at a VA medical 
center during a hospitalization from 
April to June 1957.  

Examination should be performed at a 
location reasonably convenient to the 
Veteran's domicile.  If this entails 
examination by a fee basis contractor, 
this should be arranged.  The report of 
the examination should be associated with 
the Veteran's VA claims folder.  The 
examiner should note in the report that 
he or she is a board-certified 
gastroenterologist.  
 
4.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claims.  If the decision remains 
unfavorable to the Veteran, in whole 
or in part, a SSOC should be prepared.  
The Veteran and his counsel should be 
provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

